Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on FormF-3 of Compugen Ltd., of our report dated March 13, 2008 relating to the 2007 financial statements of Keddem Bio-Science, which appears in the Annual Report on Form 20-F for the year ended December31, 2009, of Compugen Ltd. /s/ KESSELMAN & KESSELMAN, (C.P.A Isr.), a member firm of PricewaterhouseCoopers International Limited Tel Aviv, Israel January 6, 2011
